     BIGGER & HARMAN, APC
 1   Mark Bigger SBN # 226499
     I 701 Westwind Drive, #203
 2   Bakersfield, California 93301                                           OCT 0 2 2018
     Telephoi1e: (661) 859-1177
 3   Facsimile: (661) 664-7815                                        CLERK, U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF CALIFORNIA
                                                                    BY     ~
 4   Attorney for Defendant,                                                     EPUTY CLER~

 5 James Yelton
 6    UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

 7
                  CALIFORNIA- BAKERSFIELD DIVISION

 8
                                                          Citation No.:     7509833/ CA14
     United States of America,
 9
                     Plaintiff,
10                                                        WAIVER OF DEFENDANT'S
             vs.                                          PERSONAL APPEARANCE
11
                                                          [Federal Rule 43(b)2]
12   James Yelton,
13                   Defendant.
                                                          Date:   Oc.+oLot.-r l,
                                                          Time:    q: 00
14                                                        Div:
15
16
17           The undersigned defendant, having been advised of .his rights to be present at al

18   stages of the proceedings, including all motions, legal arguments and trial, and having

19   been advised of his right to be confronted by and cross-examine witnesses, hereb

20
     waives the right to be present at any and all proceedings .herein stated.

21
             The undersigned hereby requests the court to proceed during every absence o

22
     defendant, and hereby agrees that defendant's interest will be deemed represented at all

23
     times by the presence ofhis attorney, the same as if the defendant was personally presen
     in court.
24
25
             Defendant further agrees that notice to defendant's attorney that defendant's

26   presence in court on a particular day at a particular time is required, shall be deemed

27   notice to defendant of said requirement for his appearance at said time and place.



     Waiver of Personal Appearance
 1           Defendant further agrees and expressly permits defendant's attmney to enter a plea
 2   of not guilty, guilty, or no contest to the charges. And further waives defendant's
 3   presence at sentencing, agreeing that notice to defendant's attorney of the sentence in
 4   this case will be notice to defendant. If probation is granted, defendant hereby agrees to
 5   accept and follow all terms and conditions of said probation, and/or all other lawful
 6   orders of the court regarding sentencing in this matter.
 7           Defendant expressly warrants by signing this document that he does not live in th
 8   city of Bakersfield and it would be a financial hardship for him to be present for eac
                                                                                                  •
 9   hearing and in the interests                 ofjusti~e   requests,that his presence not be required.
10

11   Date: _                      +-+/(---v-2"-
                  __,.]""'""0/,_,_l

12                                                                                   James Yelton
13                                                                          4-58 t-~   .LaS~ s~+            Eas+
                                                                                    Street Address
14




21
                                                                ORDER
22           GOOD CAUSE APPEARING, it is hereby ordered that the Defendant's
23   appearance may be waived on                        (0 fz Jt   a
24
25   Dated: lO( 'L/li
26

27



     Waiver of Personal Appearance
